DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been thoroughly considered in their entirety.  Applicant is arguing that a prima facie showing is not established and does not in the most recent Remarks allege unexpected results.  However, Applicant intimates unexpected results of the claimed concentration.   The examiner responds to Applicant’s arguments and explains that unexpected results are not shown.
	Applicant argues that the examiner ignores the words in the claims because the claims recite about 205 mg/m2.
	Applicant argues that Penel and Fujisawa relate to IV administration and do not provide guidance on dosage.
	With respect to the claimed dosages:
Lee teaches: an effective plasma concentration of paclitaxel was achieved at 120 mg/m2 and absorption appeared to be limited at dosages above 300 mg/m2.   Dose levels shown in Table 2 administer combinations ranging from 30-210 mg/m2 HM30181A and 60 up to 180 mg/m2 paclitaxel with almost no hematologic toxicities. See Tables 2-4.  The claimed dosage of 205 mg/m2 paclitaxel is above a dosage taught to be efficacious and below the MTD for paclitaxel.  These teachings render obvious the claimed concentration of 205 mg/m2 paclitaxel.
Lee explains that oral administration was performed on days 1, 8, and 15.  The instant claims are directed to about 15 mg 3 times per week.  The instant Specification defines the term about on page 275 at line 9 to include a dose of +/- 20%.  Thus, the instant claims include up to 18 mg 3 times per week or 54 mg per week HM30181A.  Lee notes that oral administration avoids problems associated with other modes of administration.  One particular advantage is that it avoids hypersensitivity, it is convenient, and it allows for continuous exposure to paclitaxel.
More importantly, Kwak teaches administration of 10 mg/kg orally HM30181 to a mouse.  As evidenced by a dosage conversion chart below, to convert an animal dose to a human dose, multiply by 0.081.  Thus, in a 70 kg human, a dose or 10 mg/kg equates to 700 mg and 700 mg converted to a human dose x 0.081 equates to 56.7 mg for a human.  Similarly, in a 60 kg human, a dose or 10 mg/kg equates to 600 mg and 600 mg converted to a human dose x 0.081 equates to 48.6 mg for a human.  This is almost identical to the 54 mg per week described above as a maximum amount claimed of Compound A for administration. See below Aventis Pharma conversion chart.

    PNG
    media_image1.png
    692
    1049
    media_image1.png
    Greyscale

	Lee and Kwak postulate as to why combination treatment is more efficacious.  The mechanism of inhibiting paclitaxel efflux by MDR1/P-gp allows for a huge increase in drug bioavailability and a more rapid absorption of paclitaxel as compared to monotherapy.  
Even further, pharmacokinetic parameters for paclitaxel by dose are shown in Table 5.  Table 2 shows that combination therapy with HM30181A and paclitaxel are well tolerated and Cmax and AUC exhibit dose linearity below a dosage of 300 mg/m2 paclitaxel.  Further, peak plasma concentrations occur rapidly including within 0.5-1 hr based on the rapid absorption. See p239, par. 1st.  This provides a predictability for routine dosage optimization.  
	Example 6 of the instant Specification, e.g., indicates that on day 2 of combination therapy with the claimed regimen, overall exposure was 20% to 30% higher.  This is well within the range of an up to 41.3% increase in bioavailability of paclitaxel taught.  Example 6 included the claimed concentration of compound and a slightly lower dosage of paclitaxel.  However, the increase in bioavailability taught by the prior art exceeded the bioavailability argued to constitute unexpected results.
	Applicant argues that the instant claims claim a dosage of Compound A that is eight times lower than the dosage disclosed in Kwak.  Applicant argues that this is unexpectedly superior.  As noted above, and as evidenced by the mouse to human dosage conversion chart, the 10 mg/kg Compound A taught by the prior art equates to 48-56 mg in a 60 kg-70 kg human, and the claimed dosage includes 18 mg x 3 or 54 mg weekly.  This is almost identical.
Penel and Fujisawa teach paclitaxel treats angiosarcoma and advanced cutaneous angiosarcoma.

	In conclusion, the examiner acknowledges that combination therapy as claimed is substantially better than monotherapy.  The examiner also understands that this is a result of P-gp inhibitor action known to result from “compound A” preventing efflux of paclitaxel from cells when administered orally.  However, unexpected results have not been shown as explained above and prima facie showing has been established for the following reasons.  Further, the claimed dosages are similar to those claimed.
	1. Administration of 120 mg/m2 up to a MTD of 300 mg/m2 paclitaxel is taught to be enhanced when administered with Compound A; 
	2. A dose conversion chart shows that the taught dosage of 10 mg/kg compound A equates to a dosage of 56.7 mg in a 70 kg human and 48.6 mg in a 60 kg human;
3. A dosage of 10 mg/kg increased paclitaxel bioavailability by 41.3%;
4. Paclitaxel is known to treat angiosarcoma and cutaneous angiosarcoma; and 
5. Pharmacokinetic parameters of the claimed combination are taught to exhibit a Cmax and AUC dose linearity below a dosage of 300 mg/m2 paclitaxel.
These teachings establish a prima facie showing that the combinations taught by Lee and Kwak can treat the claimed angiosarcomas when administered at a concentration that falls within the concentration taught by Lee.  While the main difference between the instant claims is the concentration of “Compound A” administered, it is not clear why a lower concentration of compound A could not be used to achieve a lower yet substantial increase in bioavailability of drug established to treat cutaneous angiosarcoma.
	As such, rejections are set forth below.

Status of the Claims
	Claims 1, 2, 4, 5, 7-9, 11-14, and 16-19 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., “Selective inhibition of MDR1 (ABCB1) by HM30181 increase oral bioavailability and therapeutic efficacy of paclitaxel,” European Journal of Pharmacology 627 (2010) 92-98, in view of Lee et al., “A Phase I Study of Oral Paclitaxel with a Novel P-Glycoprotein Inhibitor, HM30181A, in Patients with Advanced Solid Cancer,” Cancer Res Treat 2014;46(3):234-242, in view of Penel et al., “Phase II Trial of Weekly Paclitaxel for Unresectable Angiosarcoma: The ANGIOTAX Study,” Journal of Clinical Oncology, Vol. 26, No. 32, November 10, 2008, and in view of Fujisawa et al., “Cutaneous Angiosarcoma: The Possibility of New Treatment Options Especially for Patients with Large Primary Tumor,” Frontiers in Oncology, March 2018, Vol. 9, Article 46.
Kwak is the second cited reference teaching: “Treatment with HM30181 significantly increased the oral bioavailability of paclitaxel.”  Compared to the control wherein 3.4% was absorbed, co-administration resulted in bioavailability of 41.3%; Cmax increased from 127.2 to 1253.  Further, combination therapy yielded remission is mice until day 47, a result superior to that of paclitaxel monotherapy.  The co-administration of 20 mg/kg paclitaxel and 10 mg/kg HM30181 given orally suppressed tumor growth by about 75%.  Further, 40 mg/kg and 20 mg/kg, respectively, inhibited tumor growth 94% and induced remission. See p97, 2nd full par.  Paclitaxel is widely used to treat breast, lung, head and neck, and ovarian cancers.  However, multi-drug resistant cancer cells are difficult to treat because cells pump the drug out of the cells.  
Lee et al. teaches: an effective plasma concentration of paclitaxel was achieved at 120 mg/m2 and absorption appeared to be limited at dosages above 300 mg/m2.   Lee explains that an effective concentration of paclitaxel was achieved with a dose of 120 mg/m2.  A major obstacle to efficacy of paclitaxel is P-gp inhibitor.  However, HM30181A with paclitaxel is shown to be efficacious.  Dose levels shown in Table 2 administer combinations ranging from 30-210 mg/m2 HM30181A and 60 up to 180 mg/m2 paclitaxel with almost no hematologic 
Further, peak plasma concentrations occur rapidly including within 0.5-1 hr based on the rapid absorption. See p239, par. 1st.  Pharmacokinetic parameters for paclitaxel by dose are shown in Table 5.  Table 2 shows that combination therapy with HM30181A and paclitaxel are well tolerated and Cmax and AUC exhibit dose linearity below a dosage of 300 mg/m2 paclitaxel.  This provides a predictability for routine dosage optimization.  Administration was studied for cycles of 1, 8, 15, and 28 day cycles of administration. See abstract.  HM30181 was escalated from 30-210 mg/m2.  Table 2 below shows that dosage combinations and those that had a dose limited toxicity.

    PNG
    media_image2.png
    475
    1434
    media_image2.png
    Greyscale

Overall, co-administration of 120 mg/m2 paclitaxel was achieved with HM30181A without significant toxicity.  Several studies report that weekly paclitaxel is highly active and better tolerate than a three-weekly schedule.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA  
	Kwak does not teach paclitaxel for treatment of angiosarcoma.
	Penel teaches that paclitaxel was administered to mice with angiosarcoma and was well tolerated and demonstrated clinical benefit.  See Abstract.
	Fujisawa teaches chemotherapeutic approaches to treat advanced cutaneous angiosarcoma, including treatment with paclitaxel.  As shown below in Table 3 of Fujisawa, response ratios of response to median survival in months has been shown to be as high as 78% and 89% for CAS. See Table 3, below.

    PNG
    media_image3.png
    328
    987
    media_image3.png
    Greyscale


It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to combine the teachings of Kwak, Lee, Penel, and Fujisawa to arrive at the claimed methods.  One would be motivated to do so because the combination of paclitaxel and HM30181 are taught to be co-administered to treat cancers because HM30181 potently and selectively inhibits MDR1, which pumps paclitaxel out of cells.  Thus, the combination has a synergistic effect in enhancing the bioavailability of paclitaxel.  Further, the 2.  The claimed concentration of paclitaxel all fall within this range.  Further, paclitaxel is taught to be well tolerated and provide a therapeutic benefit in treating cutaneous angiosarcoma.   Similarly, response ratios have been shown to be high when treating CAS with paclitaxel.  As such, it would be obvious to administer a combination of paclitaxel with HM30181 to treat CAS and angiosarcoma in a subject because paclitaxel is known to treat this species of cancer and a POSA would begin optimization by administering a dosage that is shown to be effective and well tolerated, which includes the claimed range of paclitaxel.  Absent evidence to the contrary, the claimed dosage regimens are optimizable result-effective variables in view of the teachings of the prior art.  While the claimed dosage of compound A is lower, it is not clear why a lower concentration of compound A could not be used to achieve a lower yet substantial increase in bioavailability of drug established to treat cutaneous angiosarcoma.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628